Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 15, 1984, convicting him of criminal possession of stolen property in the first degree and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal to this court, the defendant argues that the trial court committed reversible error in its charge to the jury regarding certain presumptions with respect to mens rea. We note, however, that the defendant has failed to preserve this issue for appellate review since his counsel failed to register any objection during the trial to those portions of the charge that are now being challenged.
In any event, we find the defendant’s contention to be wholly devoid of merit. The trial court clearly indicated in its instruction that the presumptions set forth in Penal Law § 165.55 (1) and § 165.05 (1) were merely permissive and could be rejected by the jurors if they were so inclined. Moreover, *786the trial court further advised the jury that the foregoing presumptions in no way shifted the burden of proof.
Contrary to the defendant’s assertions, the trial court’s instructions did not have the effect of directing a verdict of guilty and the charge is simply not susceptible to the type of misconstruction suggested by the defendant on appeal. We therefore conclude that the judgment should be affirmed. Thompson, J. P., Niehoff, Eiber and Spatt, JJ., concur.